Citation Nr: 0311036	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-34 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Michael B. Roberts


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in pertinent part, denied entitlement to service 
connection to PTSD.

In April 2000, after adjudicating other issues then pending 
on appeal, the Board remanded the claim to the RO for further 
development.  

In February 2003 the Board undertook internal development of 
the claim on appeal.  Additional evidence was associated with 
the claims file and is further discussed below.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In February 2003 the Board undertook additional development 
on the issue reported on the title page pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  This has been 
completed.  In April 2003 the Board provided notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  The veteran did not respond to this notice.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the February 2003 development the Board 
obtained medical reports from the Paolo Alto VAMC showing 
treatment since September 2002.  This evidence has not been 
considered by the RO, and the appellant has not waived 
initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304.  




The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Furthermore the Board notes that this additional evidence 
should be reviewed by the examiner who examined the veteran 
in October 2000 for further opinion regarding the veteran's 
PTSD claim.

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.  

3.  The RO should return the claims file 
to the examiner who conducted the October 
2000 examination.  If that examiner is no 
longer available, the claims file should 
be forwarded to another appropriate 
specialist.  

The examiner(s) should review the 
additional evidence received and the 
claims file and draft an addendum to the 
October 2000 VA examination regarding the 
nature and etiology of a mental disorder 
claimed as PTSD.  Send the claims folder 
to the examiner(s) for review.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner for review prior and pursuant to 
conduction and completion of the addendum 
to the October 2000 examination.  The 
examiner must annotate the addendum 
report that the claims file was in fact 
made available for review in conjunction 
with the review.  The psychiatrist should 
review the claims file, with special 
attention to the service records, and the 
evidence submitted since the most recent 
VA examination of October 2000 and 
address the following: 

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) found to be 
established by the RO account for the 
diagnosis.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.

If PTSD is not diagnosed, yet the 
examiner finds the appellant has other 
psychiatric disorders, the examiner must 
express an opinion as to whether any such 
disorder(s) is or are related to the 
appellant's period of service on any 
basis, to include on the basis of 
aggravation if such disorder(s) found 
is/are determined to have preexisted 
service.

A complete rationale must be given for 
all opinions expressed and the foundation 
for all conclusions should be clearly set 
forth.  

The need for any additional examination 
of the veteran is left at the 
discretion/option of the reviewing 
medical specialist.

4.  The RO should review the addendum 
and/or examination report to ensure it 
is/they are responsive to and in complete 
compliance with the Board's directives 
and development and if not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement of 
service connection for PTSD.   This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
May 2002 supplemental statement of the 
case (SSOC).  

If the benefit requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is hereby notified that should 
additional examination should be deemed necessary, failure to 
report for a VA scheduled examination(s) may adversely affect 
the outcome of his appeal.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


